Citation Nr: 0935397	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-04 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk





INTRODUCTION

The Veteran had active duty service from September 1942 to 
November 1945 and April 1950 to January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hearing loss was not shown during service or for many 
years thereafter. 

2.  The preponderance of the evidence indicates that the 
Veteran's currently diagnosed bilateral sensorineural hearing 
loss is not due service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated during such service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in an August 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  The letter 
also advised the Veteran how disability evaluations 
and effective dates are assigned, and the type evidence which 
impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, private treatment records, and a VA examination 
report.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing written argument regarding why he believed 
service connection was warranted.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).


In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Initially, the Board notes that the Veteran's service 
treatment records reveal no complaints or findings of hearing 
loss.  A July 1960 annual examination revealed normal 
hearing, as did his audiometric examination in August 1963 
during his retirement examination.  Furthermore, there is no 
evidence of record which demonstrates that the Veteran 
complained of or was diagnosed with hearing loss 
in either ear within one year after his discharge from 
service.  The first clinical indication of hearing loss is 
noted in 2006.  The Board therefore finds that the 
presumption of service connection is inapplicable in this 
case.

The Board notes that the Veteran is currently diagnosed with 
bilateral sensorineural hearing loss which falls within the 
requirements of 38 C.F.R. § 3.385.  Thus, the Veteran has 
satisfied the current diagnosis prong for establishing 
service connection.  As for the in-service event, the Board 
notes that the Veteran stated that he was subjected in 
airplane noise in service.  The Veteran's service records 
indicate that he had a Military Occupational Specialty (MOS) 
of Airplane Mechanic.  Therefore, the Board also concedes 
that the Veteran was subjected to noise exposure in service.  


During the October 2007 VA examination, the Veteran stated 
that he noticed a loss of hearing about 10 years prior to the 
examination and that he was an airplane mechanic during his 
active military service.  The VA examiner noted that review 
of the claims file indicated no loss of hearing at separation 
of service.  The examiner opined that the Veteran's bilateral 
hearing loss was "less likely as not" related to his 
service.  

The Veteran submitted a private physician's opinion which 
indicated that based on the Veteran's verbal history of 
military service, the Veteran's job as an airplane mechanic 
was likely a major factor in the Veteran's bilateral hearing 
loss.   

While the private physician provided a favorable opinion, 
this opinion does not account for the nearly 30 years without 
complaint or treatment and did not consider the normal 
audiological findings during service and at separation from 
services.  Thus, the Board finds the private opinion to be of 
less probative value.  See Mariano v. Principi, 17 Vet. App. 
305, 312 (2003) (medical examiner conclusions of 
"questionable probative value" where examiner failed to 
consider certain information); see also Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  Instead, the Board 
finds that the VA examiner's opinion from the 2007 VA 
examination is more probative because he considered the 
findings of normal hearing at separation, as well as the 
Veteran's history of noise exposure in service when rendering 
his conclusion.  

Such conclusion is consistent with the negative findings 
throughout his service and the absence of complaints or 
findings of hearing loss for decades after service.  Indeed, 
on his VA examination, the Veteran reported noting hearing 
loss about 10 years previously, which is still more than 30 
years after his retirement from service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (A significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim, which weighs against 
the claim.); Buchanan v. Nicholson, 451 F.3d 1331, 1336 -1337 
(Fed. Cir. 2006) (the lack of contemporaneous medical records 
may be a fact that the Board can consider). 

The Veteran has reported that he would lose hearing after 
flying in B-25 bombers, but that it would always resolve 
within a few hours.  He contends that his hearing loss was 
due to his service because he was an airplane mechanic.  
While the Veteran is competent to testify as to symptoms his 
assertion as to the medical causation of his current hearing 
loss is not competent medical evidence.  The diagnosis and 
etiology of the Veteran's hearing loss is a matter which 
requires medical expertise, which the Veteran does not 
possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  Although the 
Veteran reports experiencing temporary hearing loss in 
service, the Board finds the objective testing conducted 
during the Veteran's service revealing normal hearing to be 
more probative of whether hearing loss existed in service.  

In summary, his service treatment records revealed no 
complaints of hearing loss, objective testing at that time 
revealed normal hearing, the Veteran reported first noticing 
hearing loss about 10 years ago, and the most probative 
medical opinion of record finds that the Veteran's current 
hearing loss is less likely than not related to service.  
Thus, the evidence preponderates against a finding that the 
Veteran's current hearing loss is due to service, nor was the 
condition shown within one year following discharge from 
service.  For the foregoing reasons, the Board finds that 
entitlement to service connection for bilateral sensorineural 
hearing loss is not warranted.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


